            Case 7:20-cr-00386-NSR Document 15 Filed 08/31/20 Page 1 of 1
                                            U.S. Department of Justice
   [Type text]
                                                                              United States Attorney
                                                                              Southern District of New York
                                               8/31/2020

                                                                              United States District Courthouse
                                                                              300 Quarropas Street
                                                                              White Plains, New York 10601


                                                                              August 27, 2020
   BY ECF and EMAIL

   The Honorable Nelson S. Román
   United States District Judge
   Southern District of New York
   United States District Courthouse
   300 Quarropas Street
   White Plains, New York 10601

              Re:        United States v. Nicolaus Wynberg, 20 Cr. 386 (NSR)

   Dear Judge Román:

           On July 28, 2020, a grand jury returned an indictment of Nicolaus Wynberg in the above-
   referenced case. The defendant was arraigned on August 13, 2020, and at the arraignment,
   Magistrate Judge Davison granted an exclusion of time under the Speedy Trial Act running
   through today. I write to respectfully request that the Court exclude time for purposes of the Speedy
   Trial Act from today until the date of the next status conference, to permit the parties to discuss a
   potential resolution of the case and prepare and review discovery. The ends of justice served by
   granting the exclusion of time outweigh the interests of the public and the defendant in a speedy
   trial under 18 U.S.C. § 3161(h)(7)(A).


                                                                              Respectfully submitted,

                                                                              AUDREY STRAUSS
                                                                              Acting United States Attorney

                                                                    By:       /s/ T. Josiah Pertz
                                                                              T. Josiah Pertz
                                                                              Assistant United States Attorney
                                                                              Tel: (914) 993-1966

   Cc:        Susanne Brody, Esq.
Application Granted. The Court orders that, in the interest of justice, the time between August 27, 2020 until Defendant's Initial
Appearance, scheduled for September 15, 2020 at 11:00 a.m., shall be excluded from the computation of the time period within which
trial of the charges against Defendant must commence, pursuant to the Speedy Trial Act of 1974, 18 U.S.C. § 3161(h)(7)(A). The
Court finds that this exclusion of time serves the ends of justice and outweighs the interest of the public and the defendant in a speedy
trial. The Clerk of Court is directed to terminate the motion at ECF No. 13.

Date: August 31, 2020                                                      SO ORDERED.


                                                                           _____________________
                                                                           Nelson S. Román, U.S.D.J.
